Citation Nr: 0217959	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from July 1980 to July 
2000.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied 
service connection for hearing loss.

The Board notes that the rating decision on appeal also 
denied service connection for deep vein thrombosis of the 
left leg, service connection for residuals of a left ankle 
injury, and a compensable evaluation for arthritis of the 
thoracic spine.  However, since the veteran's VA Form 9 
only mentioned hearing loss, he failed to complete his 
appeal with respect to the other three issues listed in 
the Statement of the Case. 38 C.F.R. § 20.201 (2002).  
Since the veteran's representative has since raised these 
issues in a VA Form 646, dated July 2002, the Board refers 
them back to the RO for appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim of entitlement to service 
connection for hearing loss, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  The veteran also has been 
notified of the evidence he should obtain and which 
evidence VA would obtain.

2.  The veteran has not presented any competent evidence 
showing that he has hearing loss of such severity that the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or 
greater; or speech recognition scores using the Maryland 
CNC test are less than 94 percent.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information necessary to 
substantiate a claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist 
and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has 
fundamentally complied with the duty-to-assist requirement 
of the VCAA.  The veteran's hearing was evaluated by VA in 
May 2000, which included audiometric and speech 
discrimination testing.  There is also no indication that 
any outstanding medical records exist that pertain to the 
veteran's hearing.  Further, the Board finds that the 
discussion in the rating decision of August 2000, the 
statement of the case issued in February 2001, and a 
letter by the Board dated October 2002 have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The October 2002 letter by the Board also 
notified the veteran of the evidence he should obtain and 
which evidence VA would obtain, and outlined the relevant 
provisions of the VCAA.  See 38 U.S.C.A.  § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The Board therefore finds that disposition of the 
veteran's claim at the present time is appropriate.

II.  Discussion

The veteran claims that he currently suffers from a 
hearing loss disability as a result of noise exposure 
while on active duty.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim. 

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R.            § 3.303(a). "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).

With regard to the first element of a current disability 
for hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, medical evidence shows that the veteran does 
not suffer from a hearing loss disability as defined in 
38 C.F.R. § 3.385.  The veteran was afforded a VA 
audiological evaluation in May 2000, at which time testing 
in the right ear revealed a 15 decibel loss at the 500 Hz 
level, a 20 decibel loss at the 1000 Hz level, a 10 
decibel loss at the 2000 Hz level, and a 15 decibel loss 
at the 3000 and 4000 Hz levels.  Testing in the left ear 
revealed a 15 decibel loss at the 500 and 1000 Hz levels, 
a 5 decibel loss at the 2000 Hz level, a 10 decibel loss 
at the 3000 Hz level, and a 25 decibel loss at the 4000 Hz 
level.  Also noted were Maryland CNC speech recognition 
scores of 96 percent bilaterally.  

These findings clearly show that the veteran does not 
suffer from any current hearing loss pursuant to 38 C.F.R. 
§ 3.385.  Consequently, absent a current hearing loss 
disability as defined under 38 C.F.R. § 3.385, service 
connection must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and 
not for a past disability.); Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid 
claim).  

In conclusion, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-
of-the doubt doctrine).  Accordingly, the appeal is 
denied.






ORDER

Service connection for hearing loss is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

